UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7891



PATRICIA DAWN GLOSSON,

                                          Petitioner - Appellant,

         versus

PHILLIP WISE, Warden,

                                           Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-95-751)


Submitted:   May 16, 1996                  Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Patricia Dawn Glosson, Appellant Pro Se.    Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Keith Idema filed a notice of appeal of the district

court's order denying without prejudice a 28 U.S.C. § 2241 (1988)

motion he filed on behalf of his wife, Patricia Dawn Glosson. The

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1988). The magistrate judge recommended that relief
be denied and advised Glosson that the failure to file timely ob-

jections to this recommendation could waive appellate review of a

district court order based upon the recommendation. Despite this

warning,   Glosson failed to object to the magistrate judge's
recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985). Glosson
has waived appellate review by failing to file objections after

receiving proper notice. We accordingly affirm the judgment of the

district court. We deny the motion to expedite as moot. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED

                                2